DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach the structure of the slider and sleeve within the outer tube, specifically, the prior art fails to teach “wherein the slider has a first stopper and a second stopper which are provided to be physically separated from each other in a longitudinal direction of the outer tube, wherein the sleeve is located on a first path formed between the first stopper and the second stopper, and the sleeve is slidable on the first path along the longitudinal direction of the outer tube, and wherein the sleeve is prevented from extending beyond a position of the first stopper and a position of the second stopper in the longitudinal direction of the outer tube; wherein the slider has a first holding part including a first holding hole that holds an insertion part of a first rod-shaped member and a second path through which the first rod-shaped member is inserted, wherein the sleeve has a third path through which a second rod-shaped member is inserted and a second holding part including a second holding hole that holds an insertion part of the second rod-shaped member inserted through the third path”.
Regarding claim 17, the prior art of record fails to teach the structure of the slider and sleeve within the outer tube, specifically, the guide tube provided with two round shaped guide shafts, a first cap and a second cap and the sleeve slidably located on a first path between the first stopper and second stopper of the slider.
The closest prior art of record, Takemoto (US 2005/0119525), teaches a guide tube (1) with a slider (8) disposed within the guide tube slidably within the guide tube.  The slider (8) comprises first and second holes (6, 7) for the insertion of medical instruments therein.  However, Takemoto is silent with respect to the sleeve being slidable in the longitudinal direction and wherein the sleeve is prevented from extending beyond a position of the first stopper and a position of the second stopper in the longitudinal direction of the outer tube as indicated in Claim 1 and is silent regarding the guide tube provided with two round shaped guide shafts, a first cap and a second cap and the sleeve slidably located on a first path between the first stopper and second stopper of the slider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US7918783    US10165933    US6126665    US5993467    US5993466    US5954731    US6454702 B1  US6537205 B1  US10716461    US7029435    US9254077    US6352503 B1  US9314267    US5167220    US8905973    US8021339    US7105009    US7727255    US8906014    US7942834    US9179933      US20120232339   US20120130177   US20080262296   US20050119525   US20050107668   US20120253133   US20100069710   US20120253132   US20170049474   US20100312063   US20100262080   US20170215919   US20100113886   US20100249516   US20140275796   US20140100421   US20140051934   US20120253383   US20080033450   US20050228224   US20140207070   US20070265502   US20030055437   US20050085774   US20040167559   US20150080650   US20140128671   US20120316391   US20110230713   US20090203961   US20060247495   US20050182292   US20070049966   US20100081880   US20110295074   US20090227843   US20110082343   US20150250498   US20160113638   US20100241082   US20100004600   US20090270680  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        September 8, 2022